PURCHASE OF EXCLUDED ASSETS




WHEREAS, the Shareholders of Hamilton Investment Group, Inc., an Oklahoma
corporation, have entered into a Stock Purchase Agreement with HII Technologies,
Inc., a Delaware corporation (the “Stock Purchase Agreement”), whereby HII
Technologies, Inc. is to purchase all of the stock of Hamilton Investment Group,
Inc.




WHEREAS, prior to the closing of such sale, Hamilton Investment Group, Inc. has
or is going to transfer and assign certain tangible personal property to S & M
Assets, LLC, an Oklahoma limited liability company, as described in Exhibit “A”
attached hereto (the “Excluded Assets”).  




WHEREAS, it is the intention of the parties to the above described Stock
Purchase Agreement that, subsequent to such sale of all of the stock of Hamilton
Investment Group, Inc. to HII Technologies, Inc., Hamilton Investment Group,
Inc. will purchase the Excluded Assets from S & M Assets, LLC pursuant to this
agreement.




 This Agreement (this “Agreement”) is effective August 12, 2014, between S & M
Assets, LLC, (“Seller”) and Hamilton Investment Group, Inc., an Oklahoma
corporation, and HII Technologies, Inc., a Delaware Corporation (“Buyer”) and
provides the terms for the Buyer’s acquisition of all of Seller’s right, title
and interest in and to all of the assets described in Schedule “A” attached
hereto (the “Excluded Assets”).




1.

Acquisition.  Buyer agrees to purchase and Seller agrees to sell the Excluded
Assets on or before one year from the Closing Date under the Stock Purchase
Agreement, free and clear of any and all liens, encumbrances, and other rights
of third parties.




2.

Purchase Price The total consideration for the Excluded Assets is $1,516,100 in
cash (the “Purchase Price”); provided, however, that such purchase price shall
be reduced by that portion of any rent paid by HII Technologies, Inc. to S & M
Assets, LLC, pursuant to that certain Lease Agreement of even date entered into
by the parties hereto for the lease of the Excluded Assets which is in excess of
the sum of $100,000.    




3.

Seller’s Deliveries.   At the Closing of this sale of the Excluded Assets, the
Seller will execute and deliver to the Buyer a bill of sale, in substantially
the form attached hereto as Exhibit “B” (the “Bill of Sale”) and all
certificates of title, assignments, and other instruments and documents as
necessary to convey good and marketable title to the Excluded Assets from the
Sellers to the Buyer.  Following the Closing, the Seller will take such
additional actions and execute and deliver such other documents as are
reasonably requested by Buyer in connection with the consummation of the
transactions contemplated in the Agreement.




4.

Miscellaneous.




a)

Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma, without reference to
principles of conflict of laws.  The sole jurisdiction and venue for any dispute
arising from or related



1






--------------------------------------------------------------------------------



                         to this Agreement shall be in the United States
District Court or Oklahoma District

                         Court located in Oklahoma City, Oklahoma.

 

b)

Severability.  If a part of this Agreement is found to be invalid or
unenforceable for any reason, the remaining part shall not be void, but shall
remain in effect and shall be fully enforceable without regard to those portions
found to be invalid.


c)

Entire Agreement; Successors.  This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes any
and all prior or contemporaneous oral and prior written agreements and
understandings. This Agreement shall inure to the benefit of and be enforceable
by Seller and the Seller’s successors and permitted assigns.  This Agreement
shall inure to the benefit of and be binding upon Buyer and its successors and
permitted assigns.


d)

Amendment and Waiver.  This Agreement may not be amended, and no provision
hereof shall be waived, except by a writing signed by all the parties to this
Agreement.


e)

Assignment.  Neither this Agreement nor any rights or obligations hereunder may
be assigned by either Party without the other Party’s prior written consent. Any
attempted or purported assignment without such consent shall be void.


f)

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
instrument.

 

To acknowledge your agreement to the terms of this Agreement and the
transactions contemplated by the Agreement, please sign where indicated below.







"SELLOR"




S & M Assets, LLC




By: /s/ William M. Hamilton

     

       William M. Hamilton, Manager













"BUYER"




Hamilton Investment Group, Inc.




By: /s/ William M. Hamilton

     

       William M. Hamilton, Manager





2







--------------------------------------------------------------------------------




By: /s/ Matthew C. Flemming

     

       Matthew C. Flemming, Chief Executive Officer




HII Technologies, Inc.







By: /s/ Matthew C. Flemming

     

       Matthew C. Flemming, Chief Executive Officer







 

3







--------------------------------------------------------------------------------




EXHIBIT A







1.

2 ½ miles 12” layflat pipe

2.

8 miles

10” layflat pipe

3.

3 miles 1”   aluminum











4







--------------------------------------------------------------------------------




EXHIBIT B




BILL OF SALE







KNOW ALL MEN BY THESE PRESENTS that S & M Assets, LLC, an Oklahoma limited
liability company ("Seller"), for and in consideration of the sum of Ten and
No/100 Dollars ($10.00) and other good and valuable considerations, paid by
Hamilton Investment Group, Inc., an Oklahoma corporation (the “Buyer”), the
receipt and sufficiency of which are hereby acknowledged, does hereby grant,
assign, transfer and deliver unto Buyer all of the Seller’s right, title and
interest in and to all the tangible personal property described on Exhibit "A"
attached hereto and made a part hereof (the “Purchased Assets”).




TO HAVE AND TO HOLD the same unto the Buyer, and the Buyer's successors and
assigns, forever. Seller does hereby bind Seller and Seller’s successors and
assigns, to warrant and forever defend all and singular the title to such
personal property unto Buyer, and its successors and assigns, against every
person whomsoever lawfully claiming or to claim the same, or any part thereof.




Seller hereby constitutes and appoints Buyer and its successors and assigns as
its true and lawful attorney in fact solely in connection with the transactions
contemplated by this instrument, with full power of substitution, in the name
and stead of Seller, but on behalf of and for the benefit of Buyer and its
successors and assigns, to demand and receive any and all of the Purchased
Assets hereby sold and transferred or intended so to be, and to give receipt and
releases for and in respect of the same and any part thereof, and from time to
time to institute and prosecute, in the name of the Seller or otherwise, for the
benefit of Buyer or its successors and assigns, proceedings at law, in equity,
or otherwise, which Buyer or its successors or assigns reasonably deem proper in
order to collect or reduce to possession or endorse any of the Purchased Assets
and to do all lawful acts and things in relation to the Purchased Assets which
Buyer or its successors or assigns reasonably deems desirable.




IN WITNESS WHEREOF, Seller has hereby caused this Bill of Sale to be duly
executed as of the 11th day of August, 2014.




"SELLER"




S & M Assets, LLC







By: /s/ William M. Hamilton

       William M. Hamilton, Manager

 





5







--------------------------------------------------------------------------------




EXHIBIT A










4.

2 ½ miles 12” layflat pipe

5.

8 miles

10” layflat pipe

6.

3 miles 1”   aluminum











6





